United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2805
                                   ___________

Roberta Simat,                             *
                                           *
             Appellant,                    *
                                           * Appeal from the United States
      v.                                   * District Court for the District
                                           * of Minnesota.
Chi-Chi's, Inc., a Delaware corporation;   *
Family Restaurants, Inc., a Delaware       *         [UNPUBLISHED]
corporation,                               *
                                           *
             Appellees.                    *
                                   ___________

                             Submitted: June 15, 2000
                                 Filed: June 29, 2000
                                  ___________

Before MURPHY, HEANEY, and MAGILL, Circuit Judges.
                           ___________

PER CURIAM.

       Roberta Simat appeals from an adverse judgment in her action against her former
employer, Chi-Chi's Inc., and its parent corporation Family Restaurants, Inc. ("FRI")
alleging violations of the Minnesota Human Rights Act ("MHRA"), Minn. Stat. Ch.
363 (1996) and a common law claim of defamation. Simat, the manager of a Chi-Chi's
restaurant, was dismissed after being accused of sexually harassing a subordinate
employee. She claimed disparate treatment on the basis of her gender and marital
status, reprisal for reporting that another employee had been harassed, and defamation
based on a report by an employee to a security guard that Simat had threatened him.
On appeal Simat alleges that the district court1 improperly limited her discovery and
erred in granting summary judgment. After a thorough review of the record, we
conclude that the district court did not abuse its discretion in its discovery rulings and
that Simat failed to make a sufficient showing on her claims to withstand the
defendants' summary judgment motion. We affirm on the basis of the record and the
memorandum opinion of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.

                                           -2-